Citation Nr: 9924745	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  99-00 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
residuals of a back injury to include arthritis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Associate Counsel


INTRODUCTION

The veteran had active service from February 1973 to February 
1976.  In a March 1991 rating decision, the Huntington, West 
Virginia Regional Office (RO) denied the veteran's claim for 
entitlement to service connection for residuals of a back 
injury to include arthritis.  The veteran was notified of 
that action by letter in April 1991; however, he failed to 
perfect an appeal therefrom and that action became final.  

In December 1997, the veteran requested that his claim for 
entitlement to service connection for residuals of a back 
injury to include arthritis be reopened, and he submitted 
additional evidence in support thereof.  This appeal arises 
from an April 1998 rating decision of the RO, which 
determined that new and material evidence had not been 
submitted to reopen the claim for entitlement to service 
connection for residuals of a back injury to include 
arthritis.  In March 1999, the veteran appeared at the RO and 
testified at a video conference hearing which was conducted 
from the Board of Veterans' Appeals (Board) in Washington, 
D.C., by Steven L. Cohn who is the member of the Board 
responsible for making a determination in this case.  


FINDINGS OF FACT

1.  The veteran's claim for entitlement to service connection 
for residuals of a back injury to include arthritis was 
denied by decision of the RO in March 1991.

2.  Additional evidence submitted since the March 1991 RO 
decision includes evidence which is more than merely 
cumulative and is probative of the issue of service 
connection.

3.  The veteran's claim that he had residuals of a back 
injury to include arthritis that were incurred in service is 
accompanied by medical evidence to support that allegation.

4.  The claim for service connection for residuals of a back 
injury to include arthritis is plausible.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted since the 
March 1991 RO decision to reopen a claim for entitlement to 
service connection for residuals of a back injury to include 
arthritis.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156(a) (1998).

2.  The veteran's claim for entitlement to service connection 
for residuals of a back injury to include arthritis is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The applicable criteria for the grant of service connection 
for residuals of a back injury to include arthritis when the 
RO considered that claim in March 1991 turned on whether the 
evidence demonstrated that a disability was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  The 
evidence which was of record when the RO considered the claim 
in 1991 consisted of service medical records and a VA 
examination report.  The service medical records indicate 
that in November 1973 the veteran complained of pain in the 
lower lumbar region.  An examination revealed minimum 
irritation on range of motion.  The veteran was prescribed 
medication and heat treatment.  In December 1975, the veteran 
complained of pain in the left anterior trunk after he jumped 
up and came down flat on his feet while playing basketball.  
He reported stabbing pain on bending over and pain upon 
stretching or turning.  There was no pain on pressure.  He 
was prescribed medication and light duty for a day.  A VA 
examination report dated in April 1977 did not show any 
complaints, clinical findings, or diagnosis of a back 
disability.  

By decision in March 1991, the RO denied service connection 
for residuals of a back injury to include arthritis on the 
basis that the back pain for which the veteran was treated in 
service was acute and transitory in nature with no residual 
disability.  In an April 1991 letter, the veteran was 
notified of the denial and apprised of his procedural and 
appellate rights.  He did not file a notice of disagreement 
indicating an intent to appeal.  If a notice of disagreement 
is not filed within one year of notification of a decision, 
that determination becomes final.  38 U.S.C.A. § 7105; 
38 C.F.R. § 3.160(d).  Therefore, the rating decision of 
March 1991 is final and is not subject to revision on the 
same factual basis.  38 U.S.C.A. § 7104(b).  In order to 
reopen the claim which has been disallowed, the veteran must 
present evidence that is both new and material.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  The additional relevant 
evidence submitted since the March 1991 RO decision consists 
of private medical records, a statement from the veteran's 
wife, and testimony of the veteran.  

In statements received in December 1997, the veteran claimed 
that his back was injured in service and was easily reinjured 
or irritated, causing severe pain and weakness for several 
days.  He indicated that it was impossible to work full time 
with his back disability.  The veteran's wife stated that the 
veteran had a lot of back problems which were affected by 
weather conditions.  She indicated that the veteran was not 
able to work.  With these statements, private medical records 
dated from July 1977 to April 1997 were received.  These 
records show that in a July 1977 notation the veteran had a 
hurt back.  In June 1985 and December 1986, there were 
complaints of pain in the back.  In the June 1985 entry the 
veteran related his complaints to overworking two weeks 
earlier.  In August 1987, there was a complaint of back pain 
after lifting 300 pound buckets of tar.  The assessment was 
musculoskeletal strain.  In June 1989, there was a complaint 
of spine stiffness and pain.  The diagnosis included early 
arthritis.  There was no reference to service.  In November 
1996, there was a complaint of over-exertion causing pain in 
the lower back for about 10 days.  The veteran reported a 
history of trauma to the back in 1974, which had bothered him 
for about eight years until it stopped in 1982 except that 
pain increased on bending or lifting when he carried heavy 
wood at work.  The assessment was lumbar sprain and 
questionable arthritis.  

In July 1998, private medical records dated from April 1997 
to May 1998 were received.  In December 1997, there was a 
complaint of back discomfort after carrying a box at home.  
The assessment was lumbosacral sprain and chronic back pain 
with degenerative arthritis.  A subsequent December 1997 
record indicates a resolving lumbosacral sprain with mild 
degenerative arthritis.  

In June 1998, medical records dated from March 1990 to 
October 1994 from Charleston General Hospital were received.  
The records do not refer to the back.  Subsequently, 
laboratory test reports dated from March 1994 to November 
1995 from National Health Laboratories were received, showing 
a rheumatoid arthritis profile was completed.  Otherwise, 
there is no reference to the back.   

In July 1998, the veteran submitted medical records dated 
from April 1980 to November 1995 from Dr. Jamie.  In February 
1992, there was a complaint of a backache after the veteran 
fell and hurt his neck.  The diagnoses included low back 
pain.  In October 1992 and July 1993, the diagnosis was low 
back pain.  In February and March 1993, the diagnoses 
included backache.  In July 1993, the veteran was lifting a 
piece of heavy lumber and injured his left lumbar area.  The 
diagnosis was low back strain.  The diagnosis was low back 
pain in January 1994 and low back strain in February 1994.  
In September 1994 and January 1995, the diagnosis was 
backache.  Another record in January 1995 and a record in 
November 1995 show diagnoses of arthralgias and rheumatoid 
arthritis.  

In a letter received in September 1998, the veteran indicated 
that in service he was seen by a medic after a back injury in 
November 1973 and that he was not sent to have x-rays done 
nor referred to a medical doctor.  He claimed that he was 
told not to return to sick bay for pain and that he was shown 
to the laundry where he was advised to warm towels for his 
back.

In September 1998, a private medical records dated in 
November 1996 and September 1998 were received.  A November 
1996 x-ray of the lumbosacral spine taken by the Clay Primary 
Care Center reveals minimal degenerative changes of the 
lumbar spine.  A September 1998 record indicates a complaint 
of back pain and lumbosacral stiffness on rainy days and an 
assessment of back pain and degenerative joint disease 
(arthritis).  

At a March 1999 video conference hearing conducted from 
Washington, D.C. by a member of the Board, the veteran 
testified from the RO that he injured his back in service 
when he caught a heavy sack of flour thrown to him and that 
he went to sick bay the next morning after he had difficulty 
in getting out of bed.  He stated that he had back problems 
for the next eight years.  He indicated that in service he 
went back to sick call a few times but was discouraged from 
doing so.  He never saw a doctor in service, only a medic, 
and there were no x-rays of his back in service.  After his 
injury, he continued to work in the storerooms for the galley 
but was told to take it easy.  The veteran indicated that 
after service he worked in a lumber store for about two years 
and then became self-employed doing carpentry work.  For the 
past ten years, he worked part time operating a dozer and 
walking beside a trencher.  He stated that the first 
diagnosis of arthritis that he knew of was made in 1996.  The 
veteran indicated that unlike the first eight years following 
service he was careful not to aggravate his back.  

In March 1999, a statement dated in March 1999 from Dilip 
Ghodasara, M.D., of Primary Health Care Systems, was received 
accompanied by a waiver of RO consideration of the statement.  
Dr. Ghodasara stated that the veteran suffered an injury to 
the lumbosacral spine in 1974 and that he now had arthritis 
in the lumbosacral area.  The doctor opined that the injury 
"may have contributed to the onset of arthritis".  

In reviewing the evidence of record, the Board finds that 
additional evidence submitted since the March 1991 RO 
decision is new and material.  New evidence is evidence that 
is not merely cumulative of other evidence on the record, and 
evidence is material where it is relevant to and probative of 
the issue at hand.  See Colvin v. Derwinski, 1 Vet. App. 171, 
174 (1991).  Furthermore, the decision of the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") in Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998), provides for a reopening standard which 
calls for judgments as to whether new evidence (1) bears 
directly or substantially on the specific matter, and (2) is 
so significant that it must be considered to fairly decide 
the merits of the claim.  Fossie v. West, 12 Vet. App. 1 
(1998).  

In this case, the veteran testified in 1999 that he injured 
his back in service and continued to have back problems.  His 
current problems were indicated in statements submitted by 
him and his wife.  Private medical records show that in July 
1977 the veteran was noted to have a hurt back.  Beginning in 
1985, the medical records show findings of back pain and 
strain.  In 1996, x-ray evidence revealed minimal arthritis 
of the lumbar spine.  Finally, Dr. Ghodasara opined that the 
veteran's lumbosacral arthritis may be attributed to his 
inservice injury.  Taking into consideration the veteran's 
inservice complaints of back pain, his confirmation of 
degenerative arthritis of the lumbar spine in 1996, and Dr. 
Ghodasara's opinion, the Board finds that the additional 
evidence is not only new, as it has not been previously 
considered by the RO, but also material as it is relevant to 
and probative of the underlying issue of whether the veteran 
had residuals of a back injury to include arthritis that were 
incurred in service.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a) (1998).  That is, the clinical evidence of 
inservice back pain, a current diagnosis of arthritis, and a 
doctor's statement indicating a possibility that the 
arthritis had its onset in service, is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  Accordingly, the claim is reopened, and all of 
the evidence will be considered on a de novo basis.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  

After finding that the veteran has presented new and material 
evidence to reopen his claim under 38 C.F.R. § 3.156(a), the 
Board must now determine whether, based upon all the evidence 
of record, presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C.A. § 5107(a).  The 
element of well groundedness of a newly reopened claim was 
added by the Court in Elkins v. West, 12 Vet. App. 209 
(1999), wherein the two-step process set out in Manio for 
reopening claims became a three-step process under the 
Federal Circuit Court's holding in Hodge.  See Winters v. 
West, 12 Vet. App. 203 (1999).  In Elkins, the Court noted 
that Hodge effectively "decoupled" the existing 
relationship between determinations of well groundedness and 
of new and material evidence to reopen.  Therefore, prior to 
evaluating the merits of the case in light of both old and 
new evidence, the Board must initially consider whether the 
veteran has presented a well grounded claim.  
To sustain a well grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  The determination of whether a claim is well 
grounded is legal in nature.  King v. Brown, 5 Vet. App. 19 
(1993).  A well grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a).  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  To be well 
grounded, a claim must be accompanied by supportive evidence, 
and such evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  Where the 
determinative issue involves either medical etiology or a 
medical diagnosis, competent medical evidence is required to 
fulfill the well grounded claim requirement of 38 U.S.C.A. 
§ 5107(a ).  Lathan v. Brown, 7 Vet. App. 359 (1995).

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence.)  The 
nexus requirement may be satisfied by a presumption that 
certain diseases manifesting themselves within certain 
prescribed periods are related to service.  Caluza v. Brown, 
7 Vet. App. 498 (1995).  

In this case, particularly significant is the opinion of Dr. 
Ghodasara, which provides the requisite nexus element, 
connecting the veteran's current diagnosis of arthritis of 
the lumbosacral spine to service wherein the veteran had 
complained of low back pain.  While the basis for this 
opinion or the records relied upon were not identified, it is 
still competent medical evidence supporting a relationship 
between service and the current diagnosis of arthritis.  
Accordingly, the veteran has met the requirements to 
establish a well grounded claim.  That is, he has met the 
initial burden under 38 U.S.C.A. § 5107(a) because the 
evidence submitted crosses the threshold of mere allegation.  
The Board concludes that as the instant claim is plausible it 
is well grounded.


ORDER

Insofar as new and material evidence has been submitted to 
reopen and well ground the claim for entitlement to service 
connection for residuals of a back injury to include 
arthritis, the claim is reopened for further appellate 
consideration on the merits.


REMAND

Once it has been determined that new and material evidence 
has been submitted to reopen the veteran's claim for 
entitlement to service connection for residuals of a back 
injury to include arthritis, and that the evidence is 
sufficient to well ground the reopened claim, the Board must 
now determine whether the evidence of record, both old and 
new, supports his claim on the merits.  The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") held in Elkins v. West, 12 Vet. 
App. 209 (1999) (en banc) and Winters v. West, 12 Vet. App. 
203 (1999) (en banc), that if a reopened claim is determined 
to be well grounded, the decisionmakers then proceed to 
evaluate the merits of the claim but only after ensuring that 
the duty to assist under 38 U.S.C.A. § 5107(a) has been 
fulfilled.  

In that regard, the Board notes that the Department of 
Veterans Affairs (VA) has a duty to assist the appellant in 
the development of facts pertaining to his claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) 
(1998).  The Court has held that the duty to assist the 
appellant in obtaining and developing available facts and 
evidence to support his claim includes obtaining medical 
records to which he has referred and obtaining adequate VA 
examinations.  The Court also stated that the Board must make 
a determination as to the adequacy of the record.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  Fulfillment of the 
statutory duty to assist includes the conduct of a thorough 
and contemporaneous medical examination, one which takes into 
account the records of prior treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121 (1991).  

The medical evidence of record shows that in service the 
veteran twice complained of pain referable to the back, in 
November 1973 and December 1975.  A private medical record 
dated in July 1977 indicates that the veteran complained of a 
hurt back.  Thereafter, the medical records show that from 
1985 there were complaints, treatment, and diagnoses of low 
back pain, backache, and back strain.  An x-ray of the 
lumbosacral spine from the Clay Primary Care Center dated in 
December 1996 reflects an impression of minimal degenerative 
changes of the lumbar spine.  In a March 1999 statement, 
Dilip Ghodasara, M.D., indicated that the veteran reported an 
injury to the lumbosacral spine in 1974 and that the injury 
"may have contributed to the onset of arthritis".  The 
physician related that if there were any questions his office 
could be contacted.  In light of the inservice back 
complaints, postservice medical evidence of further back 
complaints and treatment, x-ray evidence of degenerative 
changes in the lumbar spine, and a medical statement 
indicating that an inservice injury to the back may have 
contributed to the onset of arthritis, the Board finds that a 
VA examination to clarify the nature and etiology of the 
veteran's back disorder is needed. 

Under the circumstances of this case, the Board finds that 
further assistance is required.  Accordingly, the case is 
REMANDED to the RO for the following actions:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers where he has 
received treatment for his back since 
service.  After receiving this 
information and any necessary releases, 
the RO should contact the named medical 
providers and request copies of all 
postservice records of treatment relating 
to the veteran's back, which have not 
already been obtained.  This should 
include a request to Dilip Ghodasara, 
M.D., to provide the basis and records 
relied upon in his March 1999 opinion.  
All records obtained should be associated 
with the claims folder.

2.  Thereafter, the veteran should be 
afforded a VA examination in orthopedics 
in order to ascertain the nature and 
etiology of any current back disability 
to include arthritis.  The claims folder 
must be reviewed by the examiner prior to 
conducting the examination so that 
pertinent aspects of the veteran's 
military and medical record may be 
reviewed.  All special tests and studies 
should be conducted, to include x-rays 
and range of motion studies, if deemed 
necessary by the examiner.  After review 
of the record and examination of the 
veteran, the examiner should render an 
opinion for the record as to whether it 
is at least as likely as not that any 
current back disability to include 
arthritis is etiologically related to the 
back complaints in service.  The examiner 
should set forth the clinical findings 
and reasoning which form the basis of the 
furnished opinion.    

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development has been completed.  If any 
development is incomplete, appropriate 
corrective action should be implemented.  
Thereafter, the RO should readjudicate 
the veteran's claim for service 
connection for residuals of a back 
injury to include arthritis on a de novo 
basis and, if the decision remains 
adverse to the veteran, provide him and 
his representative with a supplemental 
statement of the case and the applicable 
time to respond thereto. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995); Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals


 

